Title: To James Madison from William Jones, 8 September 1813
From: Jones, William
To: Madison, James


Sir
Navy Department Septr. 8th. 1813
I yesterday received letters from Com Chauncey to the 28th. He was then ready and would sail that night with Gen Wilkinson onboard for the upper end of the Lake. He had sent over a flag merely for the purpose of looking into Kingston, and found the enemys fleet had sailed.
The new Schooner is a very efficient addition to Chaunceys force she sails with him—his whole force in perfect order and full of Confidence. I am very Sincerely and respectfully yours
W Jones
